Citation Nr: 1109460	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  09-13 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability, to include as secondary to a service-connected disability.   

2.  For the period prior to July 9, 2008, entitlement to an initial rating in excess of 10 percent for type II diabetes mellitus. 

3.  For the period beginning July 9, 2008, entitlement to an initial rating in excess of 20 percent for type II diabetes mellitus. 

4.  Entitlement to service connection for a sleep disorder, secondary to service-connected type II diabetes mellitus and/or posttraumatic stress disorder (PTSD). 

5.  Entitlement to service connection for hypertension, secondary to service-connected type II diabetes mellitus. 

6.  Entitlement to service connection for a lumbar spine disability, to include as secondary to a service-connected disability.  

7.  Entitlement to service connection for a liver disability, to include as secondary to a service-connected disability and/or exposure to Agent Orange. 

8.  Entitlement to service connection for low blood platelets, to include as secondary to a service-connected disability. 

9.  Entitlement to service connection for colitis, to include as secondary to a service-connected disability.

10.  Entitlement to service connection for a skin disability of the foot, to include as secondary to a service-connected disability.

11.  Entitlement to an initial rating in excess of 30 percent for PTSD. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1967 to November 1969.  
 This case comes before the Board of Veterans' Appeals (the Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which denied the Veteran's claims of entitlement to service connection for a sleep disorder, hypertension, a lumbar spine disability, a bilateral hearing loss disability, a liver disability, low blood platelets,  colitis, and a skin disability of the foot; and granted service connection for PTSD and assigned a 30 percent disability evaluation and for type II diabetes mellitus and assigned a 10 percent disability evaluation.  

In March 2010, the Veteran presented testimony in a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the claims folder

In March 2010, the Board received additional evidence from the Veteran.  This evidence has not been reviewed by the agency of original jurisdiction.  However, the Veteran included a written waiver of this procedural right with the evidence received.  38 C.F.R. §§ 19.37, 20.1304 (2010).  Thus, the Board will consider the newly submitted evidence in the first instance.

The issues of service connection for a sleep disorder, hypertension, a lumbar spine disability, a liver disability, low blood platelets, colitis, and a skin disability of the foot; and an increased rating for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The probative evidence of record is at least in equipoise regarding whether the Veteran's bilateral hearing loss disability is related to his active service.


2.  Prior to July 9, 2008, the competent medical evidence of record shows that the Veteran's type II diabetes mellitus treatment required a restricted diet but not the use of insulin or an oral hypoglycemic agent.

3.  Beginning July 9, 2008, the competent medical evidence of record indicates that the Veteran's type II diabetes mellitus treatment requires a restricted diet and the use of insulin and, but has not required restriction of activities.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was incurred in active service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.385 (2010).

2.  For the period prior to July 9, 2008, the criteria for an initial rating in excess of 10 percent for type II diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2010).

3.  Beginning July 9, 2008, the criteria for a rating in excess of 20 percent for type II diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As to the claim for service connection for a bilateral hearing loss disability, the Board notes that on November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  This law eliminated the concept of a well-grounded claim, redefined the obligations of VA with respect to the duty to assist, and imposed on VA certain notification requirements.  Without deciding whether the notice and development requirements of VCAA have been satisfied in the present case, it is the Board's conclusion that the VCAA does not preclude the Board from adjudicating the Veteran's claim.  This is so because the Board is taking action favorable to the Veteran on the issue in appellate status and a decision at this point poses no risk of prejudice to him.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

The RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2010).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The February 2008 letter also notified the Veteran of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2010).  Service treatment records have been associated with the claims file.  All identified and available treatment records have been secured.  

Inasmuch as the Board is granting the Veteran's claim for service connection for a bilateral hearing loss disability, any failure to assist him in the development of this claim is moot.  In this regard, the RO will assign an effective date and initial disability evaluation when it implements the decision herein granting service connection.  Should the Veteran disagree with either the effective date or disability evaluation, he will have the opportunity to file an appeal as to those matters.

With respect to the claim for a higher initial evaluation for diabetes mellitus, the Veteran was provided with a VA examination.  The report of this examination reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  The Board, therefore, concludes that this examination report is adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. § 4.2 (2010); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  As noted above, he presented testimony in a hearing before the undersigned in March 2010.   

Service Connection for Hearing Loss Disability

The Veteran essentially contends that he has a bilateral hearing loss disability related to service. 

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Sensorineural hearing loss may be presumed to have been incurred in service if shown to have manifested to a compensable degree within one year after the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  However, this presumption does not apply as discussed below.

With respect to Hickson element (1), current disability, the record shows that the Veteran currently has a bilateral hearing loss disability.  Hickson element (1) is accordingly met for the claim.

With respect to in-service disease, a review of service treatment records, including the examination report at service discharge, does not reveal complaints consistent with, or a diagnosis of, a bilateral hearing loss disability.  Accordingly, Hickson element (2) is not met with respect to disease.

Turning to an in-service injury, the Board notes that the Veteran has asserted that he sustained acoustic trauma during service.  He contends that he was exposed to noise from artillery, explositions, and helicopters.  In support of his claim, the Veteran submitted letters he wrote while in Vietnam to his parents noting his exposure to noise, including that from helicopters.  The Veteran's Form DD 214 shows that he was a general duty nurse, in the capacity of which it would be likely that he would have been exposed to helicopters and other loud noise.  Also, the Board notes that the Veteran is competent to give evidence about what he experienced, and acoustic trauma and hearing loss are subject to lay observation.  See e.g., Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006). Therefore, the Board finds that the Veteran was exposed to hazardous noise during service.  Hickson element (2) is therefore satisfied.

With respect to crucial Hickson element (3), medical nexus, the question presented in this case, i.e., the relationship, if any, between the Veteran's bilateral hearing loss disability and his military service, is essentially medical in nature.  The Board is prohibited from exercising its own independent judgment to resolve medical questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

There are two medical opinions of record addressing this issue.  In an April 2008 VA examination report, the examiner noted that the Veteran's normal to moderately severe sensorineural hearing loss in the right ear and normal to severe sensorineural hearing loss in the left ear was not related to military acoustic trauma because hearing was normal at service separation.  The examiner noted that exposure to either impulse sounds or continuous exposure can cause a temporary threshold shift which disappeared 16 to 48 hours after exposure to loud noise, and that impulse sounds may also damage the structure of the inner ear resulting in an immediate hearing loss.  She stated that continued exposure to loud noise can also damage the structure of the hair cells causing hearing loss; if the hearing does not recover completely from a temporary threshold shift, a permanent hearing loss exists.  She further noted that since damage is done when there is exposure to noise, a normal audiogram subsequent to noise exposure would verify that hearing had recovered without permanent loss. 

In a June 2008 letter, R.S., M.D. noted that the Veteran's hearing loss was related to his noise exposure in service.  In a June 2009 letter, Dr. R.S. extensively documented the Veteran's history of noise exposure during service and the effects of his hearing loss disability on his life.  Dr. R.S. also stated that the Veteran's conditions in Vietnam would ruin one's hearing.  

Based on the evidence of record cited herein, the Board concludes that evidence for and against the claim for service connection for a bilateral hearing loss disability is at least in approximate balance.  In other words, the Board finds, based on this record that the Veteran's bilateral hearing loss disability is as likely the result of his noise exposure in service as it is the result of some other factor or factors.  The Board also notes that the Veteran has been granted service connection for tinnitus based on acoustic trauma during service.  Accordingly, the Board will resolve the benefit of the doubt in favor of the Veteran in this case as the law requires and grant service connection for bilateral hearing loss disability.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.

Diabetes Mellitus

The Veteran seeks an increased disability rating for his service-connected type II diabetes mellitus which is currently evaluated as 10 percent disabling prior to July 9, 2008, and 20 percent disabling thereafter under Diagnostic Code 7913.

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.

Diagnostic Code 7913 is deemed by the Board to be the most appropriate code, primarily because it pertains specifically to the disability at issue (diabetes mellitus) but also because it provides specific guidance as to how symptoms of this disability are to be evaluated.  The Board can identify nothing in the evidence to suggest that another diagnostic code would be more appropriate, and the Veteran has not requested that another diagnostic code should be used.

Accordingly, the Board concludes that the Veteran is appropriately rated under Diagnostic Code 7913.

Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated, is assigned a 100 percent disability rating.

Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated, is assigned a 60 percent disability rating.

Diabetes mellitus requiring insulin, restricted diet, and regulation of activities is assigned a 40 percent disability rating, while diabetes mellitus requiring insulin and restricted diet, or use of an oral hypoglycemic agent and a restricted diet, is assigned a 20 percent disability rating.

Diabetes mellitus that is manageable by restricted diet only is assigned a 10 percent disabling.

38 C.F.R. § 4.119, Diagnostic Code 7913.

The Board notes that in general, where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  However, in the present case, the Board observes that the rating criteria contained in Diagnostic Code 7913 is "successive".  That is, the evaluation for each higher disability rating includes the criteria of each lower disability rating, such that if a component is not met at any one level, the veteran can only be rated at the level that does not require the missing component.  See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).  Each higher evaluation requires the elements of the lower evaluation: the 10 percent evaluation requires a restricted diet; the 20 percent evaluation requires a restricted diet and insulin or oral hypoglycemic agent, the 40 percent evaluation requires insulin, restricted diet, and regulation of activities; and so forth.  Accordingly, under this and other diagnostic codes that are successive, consideration of 38 C.F.R. § 4.7 is not required.  See Camacho v. Nicholson, 21 Vet. App. 360, 366 (2007).

In addition, the regulations stipulate that compensable complications of diabetes are to be evaluated separately unless they are part of the criteria used to support a 100 percent disability evaluation, with noncompensable complications to be considered as part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1).  The Board will therefore review the evidence to determine whether any separate disability ratings may be assigned.  This requires analysis of the severity of any identified complications of diabetes in order to ascertain whether such complications are compensable.

The Veteran has not evidenced any complications (vision, neurovascular, peripheral neuropathy, nephropathy, etc) related to his diabetes mellitus.  While the Veteran has hypertension, it has not been shown to be related to his type II diabetes mellitus, as further discussed below.  In short, there are no complications of diabetes that require a separate rating.

The Board must now ascertain whether a disability rating greater than 10 percent can be awarded for the Veteran's type II diabetes mellitus prior to July 9, 2008, and 20 percent thereafter by applying the schedular criteria.

For the period prior to July 9, 2008, as noted above, in order for a 20 percent disability rating to be awarded, the service-connected diabetes mellitus must require insulin and restricted diet, or use of an oral hypoglycemic agent and a restricted diet.  These criteria are conjunctive; both elements must be met for each of the criteria.  See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) (noting that the use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met); compare Johnson v. Brown, 7 Vet. App. 95 (1994) (finding that only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).

The relevant evidence of record during the applicable time frame includes an April 2007 letter from G.L.C., M.D. stating the Veteran's blood sugar was borderline without medication and fairly well controlled through a diabetic diet.  Also, an April 2008 VA examination report noted that the Veteran's only treatment for his diabetes mellitus was through his diet.  Critically, there is no evidence that he required insulin or an oral hypoglycemic agent prior to July 9, 2008.  Therefore, a rating in excess of 10 percent for diabetes mellitus is not warranted for the period prior to July 9, 2008.  

For the period beginning July 9, 2008, in order for a 40 percent disability rating to be awarded, the service-connected diabetes mellitus must require (1) insulin, (2) a restricted diet, and (3) regulation of activities.  These criteria are conjunctive; all three elements must be met.  See supra Melson v. Derwinski, 1 Vet. App. 334 (June 1991) 

The evidence of record further indicates that the Veteran has been placed on a restrictive diet to control his diabetes mellitus and that he has been prescribed insulin.  Thus, two out of the three requirements for a higher disability evaluation are meet.  

However, there is no evidence of restriction of activity.  Regulation of activities is defined as "avoidance of strenuous occupational and recreational activities".  38 C.F.R. § 4.119, Diagnostic Code 7913; see also Camacho v. Nicholson, 21 Vet. App. 360, 363 (2007).  The objective medical evidence does not show that the Veteran's diabetes mellitus results in any regulation of activities.  On the contrary, during his March 2010 hearing, the Veteran, while acknowledging being placed on a restricted diet, denied that his activities were restricted.   

The Board therefore finds that no basis exists for the assignment of a schedular rating in excess of the already assigned 20 percent for diabetes under Diagnostic Code 7913 for the period beginning July 9, 2008.  

As was described above, the Veteran's appeal stems from the initial assignment of a disability rating.  The Court has held that an appeal from an initial rating is a separate and distinct claim from a claim for an increased rating.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In this case, the medical evidence of record appears to support the proposition that the Veteran's service-connected type II diabetes mellitus was 10 percent disabling prior to July 9, 2008, and 20 percent thereafter.  

As the preponderance of the evidence is against the claim for an increased rating, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a bilateral hearing loss disability is granted. 

For the period prior to July 9, 2008, entitlement to an initial rating in excess of 10 percent for type II diabetes mellitus is denied. 

For the period beginning July 9, 2008, entitlement to an initial rating in excess of 20 percent for type II diabetes mellitus is denied. 


REMAND

The Veteran seeks entitlement to service connection for a sleep disorder, hypertension, a lumbar spine disability, a liver disability, low blood platelets, colitis, and a skin disability of the foot.  He claims all of these disabilities on either a direct basis to service and/or also on a secondary basis to a service-connected disability.  After having carefully considered the matter, and for reasons expressed immediately below, the Board finds that these claims must be remanded for further evidentiary development.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion only when it is deemed necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  See also Robinette v. Brown, 8 Vet. App. 69, 76 (1995). 

A disability which is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310 (2010).  Secondary service connection is permitted based on aggravation.  Compensation is payable for the degree of aggravation of a non-service- connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between the disability and an injury or disease incurred in service.  Establishing service connection on a secondary basis essentially requires evidence sufficient to show: (1) that a current disability exists; and (2) that the current disability was either caused or aggravated by a service-connected disability.  38 C.F.R. § 3.303, 3.310 (2010).

The Veteran contends that he has a sleep disorder, solely due to service-connected PTSD and/ or type II diabetes mellitus.  During his March 2010 hearing, the Veteran indicated that he was only seeking service connection for a sleep disorder on a secondary basis and not on a directed basis.  The evidence shows that the Veteran has complained of sleep problems, and he has not been afforded an examination.  On remand, the Veteran should be afforded an examination to determine the nature and etiology of any current sleep disorder, to specifically determine whether it is secondary to service-connected PTSD and/or type II diabetes mellitus.  See 38 C.F.R. § 3.310(a) (2010); Allen v. Brown, 7 Vet. App. 439 (1995).

Likewise, the Veteran contends that he has hypertension, solely due to a service-connected disability.  He has indicated that his inability to sleep caused his hypertension.  The evidence shows that the Veteran has hypertension.  He was afforded an examination in June 2009, the report of which noted that hypertension was not related to service-connected diabetes mellitus.  However, that report nor any other evidence of record addressed whether hypertension is related to a sleep disorder or any other servcie-connected disability.   On remand, the Veteran should be afforded another examination to determine the nature and etiology of his hypertension, to specifically determine whether it is secondary to any service-connected disability and/or a sleep disorder.  See 38 C.F.R. § 3.310(a) (2010); Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran asserts that he a lumbar spine disability, either directly related to service or as secondary to a service-connected disability.   He has stated that he carried the wounded in Vietnam from helicopters to the emergency room and that he has had spine problems ever since service.  A fellow service-member, who like the Veteran had nursing training, submitted a statement indicating that he observed the Veteran limping in service and was told by the Veteran at that time that he had hurt himself when lifting stretchers.  On the report of Medical History at service discharge, the Veteran indicated yes as to whether he has or has had back trouble of any kind.  Also, post-service treatment records show that the Veteran has been seen on multiple occasions for complaints related to his spine.  Additionally, the Board notes that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, e.g., that he carried wounded service members and has had spine trouble since service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  On remand, the Veteran should be afforded an examination to determine the nature and etiology of any current lumbar spine disability.  See 38 C.F.R. § 3.310(a) (2010); Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran also asserts that he has colitis, either directly related to service or as secondary to a service-connected disability.  The Veteran has stated that he had bloody stools in Vietnam which required hospitalization and has had symptoms ever since service.  Service treatment records show that the Veteran was seen on several occasions for complaints related to diarrhea and cramps in July 1968, shigellosis in July 1968, and viral gastritis in July 1969.  Additionally, the record includes a statement from a fellow service-member who indicated that the Veteran had told him during service that he had lost a lot of weight and had bouts of diarrhea.  Post-service records show that the Veteran has been diagnosed with colitis.  On remand, the Veteran should be afforded an examination to determine the nature and etiology of his current colitis.  See 38 C.F.R. § 3.310(a) (2010); Allen v. Brown, 7 Vet. App. 439 (1995); See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

The Veteran contends that he has a liver disability, directly related to service, secondary to a service-connected disability, or secondary to exposure to Agent Orange.  He specifically asserts that he was hospitalized in Veteran for elevated fever and was jaundiced at that time.  A statement from a fellow service member noted that he recalled that during service that the Veteran looked jaundice and had lost a lot of weight, and that the Veteran told him at that time that he had been hospitalized for several weeks for a fever of unknown origin.  In a letter to his parents, the Veteran also indicated that he had been hospitalized.  As noted above service treatment records show that Veteran was seen on several occasions for complaints related to diarrhea and cramps in July 1968, shigellosis in July 1968, and viral gastritis in July 1969.  Post-service records show that the Veteran has been diagnosed with a liver disability.  On remand, the Veteran should be afforded an examination to determine the nature and etiology of any current liver disability.  See 38 C.F.R. § 3.310(a) (2010); Allen v. Brown, 7 Vet. App. 439 (1995); See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

The Veteran contends that he has a disability manifested by low blood platelets, either directly related to service or secondary to a service-connected disability.  The evidence shows that the Veteran currently has low blood platelets.  On remand, the Veteran should be afforded an examination to determine the nature and etiology of his low blood platelets and whether such findings are indicative of a disabling condition.  See 38 C.F.R. § 3.310(a) (2010); Allen v. Brown, 7 Vet. App. 439 (1995); See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

The Veteran contends that he has a skin disability of the feet, either directly related to service or secondary to a service-connected disability.  He contends that he developed foot fungus during service and has it ever since.  While service treatment records are negative for any complaints or findings of a skin disability of the feet, the Veteran, as a layperson and as a nurse, is competent to attest that he developed a skin disability of the feet.   See supra Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  On remand, the Veteran should be afforded an examination to determine the nature and etiology of his skin disability of the feet.  See 38 C.F.R. 
§ 3.310(a) (2010); Allen v. Brown, 7 Vet. App. 439 (1995); See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

In addition to the service connection claims discussed above, the Veteran also seeks entitlement to an increased rating for his service-connected PTSD; currently evaluated as 30 percent disabling.  He was last afforded a VA examination for his service-connected PTSD in December 2008.  During his March 2010 hearing, the Veteran testified that his symptoms have worsened since that examination.  Notably, since the December 2008 examination, the Veteran decreased his work shift to part-time status due to his PTSD symptoms and had to be supervised at work.  Accordingly, the Board finds that a contemporaneous VA medical examination is warranted.  See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) (noting that VA's duty to assist includes the conduct of a contemporaneous medical examination, in particular where it is contended that a service-connected disability has become worse); see also Snuffer v. Gober, 10 Vet. App. 400 (1997) (finding that a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for an examination to ascertain the nature and etiology of any current sleep disorder, including specifically, an assessment as to whether any current disability is etiologically related to his service-connected PTSD and/or type II diabetes mellitus.  The claims file and a copy of this Remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the examination.

The examiner should clearly identify if the Veteran currently has a sleep disorder and the diagnosis of such.

The examiner should determine whether any current sleep disorder found on examination was caused by, or aggravated by the Veteran's service-connected PTSD and/or type II diabetes mellitus.  If the service-connected PTSD and/or type II diabetes mellitus aggravated (i.e., permanently worsens) a sleep disorder, the examiner should identify the percentage of disability which is attributable to the aggravation. See 38 C.F.R. § 3.310(a) (2010); Allen v. Brown, 7 Vet. App. 439 (1995).

A complete rationale must be provided for all opinions rendered.

2. Schedule the Veteran for an examination to ascertain the nature and etiology of his hypertension, including specifically an assessment as to whether it is etiologically related a service-connected disability and/or a sleep disorder.  The claims file and a copy of this Remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the examination.

The examiner should determine whether current hypertension was caused by, or aggravated by any of the Veteran's service-connected disabilities (PTSD, hearing loss, and tinnitus) and/or a sleep disorder.  If any of the service-connected disabilities aggravated (i.e., permanently worsens) hypertension, the examiner should identify the percentage of disability which is attributable to the aggravation.  See 38 C.F.R. 
§ 3.310(a) (2010); Allen v. Brown, 7 Vet. App. 439 (1995).

A complete rationale must be provided for all opinions rendered.

3. Schedule the Veteran for an examination to ascertain the nature and etiology of any current lumbar spine disability, including specifically an assessment as to whether any current disability is etiologically related to service or a service-connected disability.  The claims file and a copy of this Remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the examination.

The examiner should express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that the Veteran's current lumbar spine disability had its onset in service or is  otherwise related to active duty.  In answering this question, the examiner should consider, and discuss in the examination report, the Veteran's statements as to carrying wounded service members during service and having such problems since service.

The examiner should also determine whether any current lumbar spine disability was caused by, or aggravated by any of the Veteran's service-connected disabilities (PTSD, type II diabetes mellitus, hearing loss, and tinnitus).  If any of the service-connected disabilities aggravated (i.e., permanently worsens) the lumbar spine disability, the examiner should identify the percentage of disability which is attributable to the aggravation.  See 38 C.F.R. § 3.310(a) (2010); Allen v. Brown, 7 Vet. App. 439 (1995).

A complete rationale must be provided for all opinions rendered.

4. Schedule the Veteran for an examination to ascertain the nature and etiology of his colitis, including specifically an assessment as to whether it is etiologically related to service or a service-connected disability.  The claims file and a copy of this Remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the examination.

The examiner should express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that the Veteran's colitis had its onset in service or is otherwise related to active duty.  In answering this question, the examiner should consider, and discuss in the examination report, the in-service treatment records discussed herein.  

The examiner should also determine whether colitis was caused by, or aggravated by any of the Veteran's service-connected disabilities (PTSD, type II diabetes mellitus, hearing loss, and tinnitus).  If any of the service-connected disabilities aggravated (i.e., permanently worsens) colitis, the examiner should identify the percentage of disability which is attributable to the aggravation.  See 38 C.F.R. 
§ 3.310(a) (2010); Allen v. Brown, 7 Vet. App. 439 (1995).

A complete rationale must be provided for all opinions rendered.

5. Schedule the Veteran for an examination to ascertain the nature and etiology of any current liver disability, including specifically an assessment as to whether it is etiologically related to service, a service-connected disability, or exposure to Agent Orange.  The claims file and a copy of this Remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the examination.

The examiner should identify with specificity any currently manifested liver disability.  For each liver disability identified, the examiner should express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that the disability had its onset in service or is otherwise related to active duty, including exposure to Agent Orange therein.  In answering this question, the examiner should consider, and discuss in the examination report, the in-service treatment records discussed herein and the lay evidence that he was jaundiced during service. 

The examiner should also determine whether a liver disability was caused by, or aggravated by any of the Veteran's service-connected disabilities (PTSD, type II diabetes mellitus, hearing loss, and tinnitus).  If any of the service-connected disabilities aggravated (i.e., permanently worsens) the liver disability, the examiner should identify the percentage of disability which is attributable to the aggravation.  See 38 C.F.R. 
§ 3.310(a) (2010); Allen v. Brown, 7 Vet. App. 439 (1995).

A complete rationale must be provided for all opinions rendered.

6. Schedule the Veteran for an examination to ascertain the nature and etiology of any current disability manifested by low blood platelets, including specifically an assessment as to whether it is etiologically related to service or a service-connected disability.  The claims file and a copy of this Remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the examination.

The examiner should identify with specificity any currently disability manifested by low blood platelets.  For each disability identified, the examiner should express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that the disability had its onset in service or is otherwise related to active duty.  

The examiner should also determine whether low blood platelets was caused by, or aggravated by any of the Veteran's service-connected disabilities (PTSD, type II diabetes mellitus, hearing loss, and tinnitus).  If any of the service-connected disabilities aggravated (i.e., permanently worsens) the low blood platelets, the examiner should identify the percentage of disability which is attributable to the aggravation.  See 38 C.F.R. 
§ 3.310(a) (2010); Allen v. Brown, 7 Vet. App. 439 (1995). 

A complete rationale must be provided for all opinions rendered.

7. Schedule the Veteran for an examination to ascertain the nature and etiology of any current skin disability of the feet, including specifically an assessment as to whether it is etiologically related to service or a service-connected disability.  The claims file and a copy of this Remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the examination.

The examiner should express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that the Veteran's current skin disability of the feet, had its onset in service or is  otherwise related to active duty.  The examiner should comment on the Veteran's contention that he developed the disability during service and has it ever since that time. 

The examiner should also determine whether a skin disability of the feet was caused by, or aggravated by any of the Veteran's service-connected disabilities (PTSD, type II diabetes mellitus, hearing loss, and tinnitus).  If any of the service-connected disabilities aggravated (i.e., permanently worsens) the skin disability, the examiner should identify the percentage of disability which is attributable to the aggravation. See 38 C.F.R. § 3.310(a) (2010); Allen v. Brown, 7 Vet. App. 439 (1995). 

A complete rationale must be provided for all opinions rendered.

8. Schedule the Veteran for a psychiatric examination in order to determine the severity of his service-connected PTSD.  The examiner should describe the Veteran's symptoms and note the impact, if any, of the Veteran's PTSD on his social and industrial functioning.  The examiner should indicate whether the Veteran's PTSD renders him unemployable.  A report of the examination should be prepared and associated with the Veteran's VA claims folder.

9.  Notify the Veteran that it is his responsibility to report for the scheduled VA examinations, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for the scheduled examinations, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

10. Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claims. If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


